DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 9/04/2019, in which claims 1-5 are currently pending. The application is a continuation of PCT/JP2017/036300 , filed 10/05/2017 and claims foreign priority to 2017-041441 , filed 03/06/2017.


Information Disclosure Statement
2- The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 9/04/2019. These drawings are acceptable.


Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Imaging unit in claims 1, 4; 
Emission position direction estimation unit in claim 3; 
Image synthesizing unit in claim 5.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-5 read " to detect a trajectory of a straight light ray in 15a frame of the video signal to detect that the laser beam is irradiated, when it is detected that the peak exists at the specific brightness level", “to detect the first end portion as a laser beam emission position, when satisfying at least a condition that the brightness level decreases”, “to estimate that a laser beam emission position exists in a direction in which the trajectory of the light 10ray extends outward beyond the first end portion, when satisfying at least a condition that the brightness level decreases”, “detecting that the laser beam is irradiated when it is 24detected that the peak exists at the specific brightness level” and “to detect a trajectory of a straight light ray in a frame of the second video signal, and to detect 30that the laser beam is irradiated when it is detected that 25the peak exists at the specific brightness level and the trajectory of the light ray exists in the frame; and a position and direction information generator configured to generate emission position information … 5……..when the detector detects that the laser beam is irradiated”, respectively. 
The limitations are unclear to the Examiner. A person having ordinary skills in the art will not be able to determine the metes and bounds of the claims due to the conditional limitation "when." Since it is understood that with the use of the limitation "when," any following limitation may or may not be required, thus making the claims indefinite, i.e. it is not certain that the claimed limitations following the "when" limitation will occur in the device or not, thus it is not certain that the limitations are positively required in the device and method, and that it deserves any patentable weight.
For Examination purposes, both options will be considered, i.e. occurring and not occurring.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

10- Claims 1-4 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Nolte et al. (EP3118563, cited by Applicants and of which an Espacenet English translation is here used), hereinafter Nolte.
As to claims 1-3 and 4, Nolte teaches a laser beam irradiation detection device and its corresponding method of use (Figs. 1-3 and Abstract) comprising: a bandpass filter configured to allow a light ray of a predetermined band including a wavelength band of a color of a laser beam (8), which is a target of detection (¶ 7-8, 13-18, 40-42 for ex.), among light rays from a subject to pass therethrough (¶ 40; the 180o optics necessarily present a spectral filtering by virtue of its constitution materials, which allows a light with specific wavelengths to pass to sensors 18);
an imaging unit (sensors 18) configured to image light rays of a laser beam (8), which is a target of detection (¶ 7-8, 13-18, 40-42 for ex.), among light rays from a subject to pass thereto; and 
10a detector (16/18/20) configured to analyze a frequency for each brightness level of a video signal (the multiple images are interpreted as a video signal) generated based on an imaging signal output from the imaging unit to detect a peak at which the frequency protrudes at a specific brightness level (¶ 7-8, 40-41), and to detect a trajectory of a straight light ray in 15a frame of the video signal to detect that the laser beam is irradiated (each image is considered as a frame of a video signal), when it is detected that the peak exists at the specific brightness level and the trajectory of the light ray exists in the frame and (claim 202) wherein the trajectory of the light ray includes first and second end portions, and the laser beam irradiation detection device further 25includes an emission position detector configured to detect the first end portion as a laser beam emission position, when satisfying at least a condition that the brightness level decreases from the first end portion side to the second end portion side and the first end portion exists inside the (claim 3) wherein the trajectory of the light ray includes first and 5second end portions, and the laser beam irradiation detection device further includes an emission position direction estimation unit configured to estimate that a laser beam emission position exists in a direction in which the trajectory of the light 10ray extends outward beyond the first end portion, when satisfying at least a condition that the brightness level decreases from the first end portion side to the second end portion side and the first end portion is located at an end portion of the frame (Fig. 1 and ¶ 40 for ex.; the laser beam can be recognized as a straight line in the landscape having a sharply defined end on the laser source 10 and the use of an upper attenuation of the weaker laser at the second end is considered as the second end portion of the laser beam, while determining the spectral frequency and intensity for laser beam 8 to establish its threat level and the use of the processing system 16/18/20).


Claim Rejections - 35 USC § 103
11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nolte in view of Gross (Patent No. 5914661).
As to claim 5, Nolte teaches a laser beam irradiation detection device and its corresponding method of use (Figs. 1-3 and Abstract) comprising: 
5a plurality of laser beam irradiation detection devices (each of the sensors 22) with mutually offset ranges for imaging a subject (as vehicle 2 changes position and when the sensor head moves the cover to a different sensor, at least the angle of view or the range of the laser beam from source 6/10 will be offset); a system control device (16/18/20) to which image data output from the plurality of laser beam irradiation detection devices are supplied (¶ 7-8, 40-41); wherein each of the plurality of the laser beam 15irradiation detection device comprises
a bandpass filter configured to allow a light ray of a predetermined band including a wavelength band of a color of a laser beam (8), which is a target of detection (¶ 7-8, 13-18, 40-42 for ex.), among light rays from a subject to pass therethrough (¶ 40; the 180o optics necessarily present a 
an imaging unit (sensors 18) configured to image light rays of a laser beam (8), which is a target of detection (¶ 7-8, 13-18, 40-42 for ex.), among light rays from a subject to pass thereto; and 
10a detector (16/18/20) configured to analyze a frequency for each brightness level of a video signal (the multiple images are interpreted as a video signal) generated based on an imaging signal output from the imaging unit to detect a peak at which the frequency protrudes at a specific brightness level (¶ 7-8, 40-41), and to detect a trajectory of a straight light ray in 15a frame of the video signal to detect that the laser beam is irradiated (each image is considered as a frame of a video signal), when it is detected that the peak exists at the specific brightness level and the trajectory of the light ray exists in the frame, or wherein the trajectory of the light ray includes first and second end portions, and the laser beam irradiation detection device further 25includes an emission position detector configured to detect the first end portion as a laser beam emission position, when satisfying at least a condition that the brightness level decreases from the first end portion side to the second end portion side and the first end portion exists inside the 30frame or wherein the trajectory of the light ray includes first and 5second end portions, and the laser beam irradiation detection device further includes an emission position direction estimation unit configured to estimate that a laser beam emission position exists in a direction in which the trajectory of the light 10ray extends outward beyond the first end portion, when satisfying at least a condition that the brightness level decreases from the first end portion side to the second end portion side and the first end portion is located at an end portion of the frame (Fig. 1 and ¶ 40 for ex.; the laser beam can be recognized as a straight line in the landscape having a sharply defined 
	Nolte does not teach expressly 10a monitor which displays an image based on the image data which is output from the plurality of laser beam irradiation detection devices and supplied to the system control device.
	However, in a similar field of endeavor, Gross teaches a laser detection system (Figs. 1-4 and Abstract), wherein for alert providing systems, images of the detected laser type, strength and direction are displayed on a display in a 360 degrees mode (Col.2 ll. 28-37 and Col. 5 ll. 1-8 for ex.). Multiple detection devices can be construed as the detectors 406-411 and/or 408-411 (Col. 5 ll. 54-67).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Nolte according to Gross’ recommendations so that 10a monitor which displays an image based on the image data which is output from the plurality of laser beam irradiation detection devices and supplied to the system control device, with the advantage taught by Gross of providing timely and accurate laser threat detection (Col. 2 ll. 20-27).


Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (see the attached Notice of References)

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886